Exhibit 10.4


BASIC ENERGY SERVICES, INC.


2019 Long Term Incentive Plan
Performance-Based Phantom Share Award Agreement


Participant: <<First Name>> <<Last Name>>


This Performance-Based Phantom Share Award Agreement (this “Agreement”) is made
by and between Basic Energy Services, Inc., a Delaware corporation (the
“Company”), and [___] (the “Participant”), effective as of [___] (the “Date of
Grant”).


RECITALS


WHEREAS, the Company has adopted the Basic Energy Services, Inc. 2019 Long Term
Incentive Plan (as the same may be amended from time to time, the “Plan”), which
Plan is incorporated herein by reference and made a part of this Agreement, and
capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to those terms in the Plan; and


WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant that will provide the Participant the opportunity to receive shares
of Stock or cash upon the settlement of stock units on the terms and conditions
set forth in the Plan and this Agreement (“Phantom Shares”).


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:


1.
Grant of Phantom Share Award. The Company hereby grants to the Participant [___]
Phantom Shares (the “Subject Phantom Shares”), on the terms and conditions set
forth in the Plan and this Agreement, subject to adjustment as set forth in the
Plan.

2.
Performance-Based Vesting of Subject Phantom Shares.



(a)
To determine the actual number of Phantom Shares earned by the Participant (the
“Earned Phantom Shares”), the Peer Group and the Company (the “Combined Group”)
will be ranked from best performing to worst performing with regard to each
company’s respective TSR (“Target Shareholder Return”) Performance Metric where
the Combined Group company ranked 1st shall be the one with the highest TSR
Performance Metric when compared to all other Combined Group companies, the
Combined Group company ranked 2nd shall be the one with the second highest TSR
Performance Metric when compared to all other Combined Group companies, and so
forth. The Combined Group company ranked 11th (or last) shall be the one with
the lowest TSR Performance Metric when compared to all other Combined Group
companies. The Earned Phantom Shares shall equal a percentage of Subject Phantom
Shares based on the ranking of the Company’s TSR Performance Metric among the
TSR Performance Metrics of the Combined Group as set forth below:



1



--------------------------------------------------------------------------------





Combined Group Company Rank Based on TSR Performance Metric
Percentage of Subject Phantom Shares Earned
1st
150%
2nd
140%
3rd
130%
4th
120%
5th
100%
6th
80%
7th
60%
8th
40%
9th
20%
10th
10%
11th
0%



For example, if the Company’s TSR Performance Metric were to be ranked 5th in
the Combined Group, the number of Earned Phantom Shares earned by the
Participant would be 100% of the Subject Phantom Shares.


(b)
Definitions. This Section 2(b) sets forth meanings for certain of the
capitalized terms used in Section 2.



(i)
“Peer Group” means each of the following companies: (1) C&J Energy Services,
Inc.; (2) Keane Group, Inc.; (3) Key Energy Services, Inc.; (4) Nine Energy
Services, Inc.; (5) Pioneer Energy Services Corp.; (6) ProPetro Holding Corp.;
(7) Ranger Energy Services, Inc.; (8) RPC, Inc.; (9) Select Energy Services,
Inc.; and (10) Superior Energy Services, Inc.; provided, in the event any such
company ceases to exist, ceases to file public reports timely with the U.S.
Securities and Exchange Commission with respect to the Performance Period or
merges or combines with any other entity that, in the determination of the
Committee makes such combined company not comparable for use as part of the Peer
Group, the Committee in its sole discretion may continue to include or exclude
such company in the Peer Group, but in no event may substitute any other company
in its place as part of the Peer Group.



(ii)
“Performance Period” means the 2019 and 2020 calendar years.



(iii)
“TSR Performance Metric” means as defined and calculated as follows, where
“Beginning Price” is the average closing price on the principal exchange on
which such stock is traded for the last 20 trading days immediately preceding
the start of the Performance Period, and “Ending Price” is the average closing
price on the principal exchange on which such stock is traded for the last 20
trading days of the Performance Period, in each case as applied to the
applicable equity security:



TSR = (Ending Price - Beginning Price + cash dividends (if any) per share paid*)
Beginning Price


*Stock dividends paid in securities rather than cash in which there is a
distribution of less than 25 percent of the outstanding shares (as calculated
prior to the distribution) shall be treated as cash for purposes of this
calculation.


(c)
Timing of Adjustment Determination. The adjustments specified in Section 2(a)
will be certified by the Committee no later than forty-five (45) days after the
completion of the Performance Period (such date of certification by the
Committee, the “Determination Date”).





2



--------------------------------------------------------------------------------




3.
Time-Based Vesting of Earned Phantom Shares. In addition to the vesting schedule
set forth in Section 2, and subject to the terms and conditions set forth in the
Plan and this Agreement, and the Participant’s continued employment or service
with the Company through each applicable vesting date, the Earned Phantom Shares
shall also be subject to the following time-based vesting conditions:



(a)
50% of the Earned Phantom Shares shall vest on the Determination Date, and



(b)
the remaining 50% of the Earned Phantom Shares shall vest one year after the
Determination Date.



4.
Conditions That Could Accelerate Vesting.



(a)
Termination without Cause; Resignation for Good Reason. If the Participant’s
employment or service with the Company is terminated by the Company without
Cause or by the Participant for Good Reason (as defined below), in either event,
within one-year prior to the Determination Date, then 50% of the Earned Phantom
Shares, if any, shall vest on the Determination Date. If the Participant’s
employment or service with the Company is terminated by the Company without
Cause or by the Participant for Good Reason (as defined below), in either event,
following the Determination Date but prior to the one-year anniversary of the
Determination Date, then the remaining 50% of the Earned Phantom Shares, if any,
shall vest on the date of such termination. For purposes of this Section 4(a),
“Good Reason” shall include: (i) a material reduction in the Participant’s base
salary or annual bonus opportunity; (ii) the relocation of the geographic
location of the Participant’s principal place of employment to a location more
than fifty (50) miles from the Participant’s principal place of employment at
the time of the proposed relocation (excluding reasonably required business
travel in connection with the performance of the Participant’s duties); or (iii)
a material diminution in the Participant’s position, authority, duties or
responsibilities. Notwithstanding the foregoing, any assertion by the
Participant of a termination for Good Reason shall not be effective unless all
of the following conditions are satisfied: (A) the condition giving rise to the
Participant’s termination of employment must have arisen without the
Participant’s consent, (B) the Participant must provide written notice to the
Board of the existence of such condition(s) within ninety (90) days of the
initial existence of such condition(s), (C) the condition(s) specified in such
notice must remain uncorrected for thirty (30) days following the Board’s
receipt of such written notice, and (D) the date of the Participant’s
termination of employment must occur within ninety (90) days following the
Board’s receipt of such notice.



(b)
Disability; Death. Upon the Participant’s Disability or death prior to the
completion of the Performance Period, and subject to the Participant’s continued
employment or service with the Company through such date, the Subject Phantom
Shares shall fully vest upon such date as though the Company’s TSR Performance
Metric ranked 5th within the Peer Group. Upon the Participant’s Disability or
death following the completion of the Performance Period, subject to the
Participant’s continued employment or service with the Company through such
date, all unvested Earned Phantom Shares (calculated in accordance with Section
2) shall fully vest upon such date or, if later, the Determination Date. For
purposes of this Section 4(b), “Disability” shall mean the Participant is unable
to perform the essential functions of his or her position, after accounting for
reasonable accommodation (if applicable and required by law), due to an illness
or physical or mental impairment or other incapacity that continues, or can
reasonably be expected to continue, for a period in excess of ninety (90) days,
whether or not consecutive.





3



--------------------------------------------------------------------------------




(c)
Change in Control. Subject to Section 8(e) of the Plan, if the Participant’s
employment or service with the Company is terminated within two (2) years
following a Change in Control by the Company without Cause or by the Participant
for Good Reason (as defined in Section 8(e) of the Plan), in either event, prior
to the completion of the Performance Period, then the Subject Phantom Shares
shall fully vest upon such termination date as though the Company’s TSR
Performance Metric ranked 5th within the Peer Group. Subject to Section 8(e) of
the Plan, if the Participant’s employment or service with the Company is
terminated within two (2) years following a Change in Control by the Company
without Cause or by the Participant for Good Reason (as defined in Section 8(e)
of the Plan), in either event, following the completion of the Performance
Period, then all unvested Earned Phantom Shares (calculated in accordance with
Section 2) shall fully vest upon such date or, if later, the Determination Date.



(d)
Forfeiture. Any unvested Phantom Shares will be forfeited immediately,
automatically and without consideration upon a termination of the Participant’s
employment or service with the Company for any reason (other than as set forth
in Sections 4(a), (b) and (c) above).



5.
Dividend Equivalent Rights. Each Phantom Share is granted together with dividend
equivalent rights, which dividend equivalent rights may be accumulated and
deemed reinvested in additional Phantom Shares or may be accumulated in cash, as
determined by the Committee in its discretion. Any payments made pursuant to
dividend equivalent rights will be paid on the date of settlement as set forth
in Section 6 below.

6.
Payment.



(a)
Settlement. Promptly following the vesting date of the Subject Phantom Shares
(but no later than 25 days following such vesting date), the Company shall
deliver to the Participant (or Participant’s legal representative of the estate
of Participant) a cash payment equal to the Fair Market Value on the applicable
vesting date of a number of shares of Stock equal to the aggregate number of
Earned Phantom Shares (including those Phantom Shares deemed earned under
Sections 4(b) and (c) above) that vest as of such date, provided the cash
payment of each Phantom Share shall not exceed $[___] per Phantom Share.



(b)
Withholding Requirements. The Company shall have the power and the right to
deduct or withhold automatically from any cash deliverable under this Agreement,
or to require the Participant or the Participant’s representative to remit to
the Company, the amount necessary to satisfy federal, state and local taxes
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement. The Company shall deduct or withhold
automatically from the cash deliverable to the Participant under this Agreement,
or require the Participant or the Participant’s representative to remit to the
Company, in each case, the applicable withholding taxes.



7.
Adjustment of Shares of Stock. In the event of any change with respect to the
outstanding shares of Stock contemplated by Section 8 of the Plan, the Subject
Phantom Shares may be adjusted in accordance with Section 8 of the Plan.



8.
Restrictive Covenant.



(a)
Non-Competition. In consideration of the Subject Phantom Shares granted
hereunder and other consideration payable to the Participant from time to time
by the Company and its Affiliates, the Participant hereby agrees that during his
or her employment with the Company and (i) for a period of two (2) years
following the date of the Participant’s termination of



4



--------------------------------------------------------------------------------




employment for any reason other than (A) by the Participant for Good Reason or
(B) by the Company other than for Cause, or (ii) for a period of six (6) months
following the such date of termination (A) by the Participant for Good Reason or
(B) by the Company for a reason other than Cause, unless such termination is
within two (2) years following a Change in Control (in which case the following
restrictions shall not apply), the Participant will not, directly or indirectly
(as a principal, agent, owner, employee, consultant or otherwise), in any county
in the United States, or otherwise within one hundred fifty (150) miles of where
the Company or any of its Affiliates are conducting any business as of the date
of termination (or have conducted any business twelve (12) months prior to such
date of termination) (the “Territory”):


(i)
engage in any business competitive with the business conducted by the Company or
its Affiliates;

(ii)
render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by the Company or its Affiliates; or



(iii)
solicit business, or attempt to solicit business within the Territory, in
products or services competitive with any products or services sold (or offered
for sale) by the Company or any Affiliate, from the Company’s or Affiliate’s
customers or prospective customers, or those individuals or entities with whom
the Company or Affiliate did any business during the two-year period ending on
the Participant’s termination date;



provided, however, the foregoing and this Section 8 shall not prohibit or be
construed to prohibit the Participant from owning less than 2% of any class of
stock or other securities which are publicly traded on a national securities
exchange or in a recognized over-the-counter market even if such entity or its
affiliates are engaged in competition with the Company or any Affiliate.


(b)
Remedies. The Participant acknowledges that the restrictions contained herein,
in view of the nature of the Company’s business, are reasonable and necessary to
protect the Company’s legitimate business interests, and that any violation of
this Agreement would result in irreparable injury to the Company. In the event
of a breach or a threatened breach by the Participant of this Section 8, the
Company shall be entitled to a temporary restraining order and injunctive relief
restraining the Participant from the commission of any breach, and to recover
the Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs. The covenant herein shall each be
construed as independent of any other provisions in this Agreement, and the
existence of any claim or cause of action by the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of such covenants and agreements.



(c)
Interpretation. If any restriction set forth in this Section 8 is found by any
court of competent jurisdiction to be invalid, illegal, or unenforceable, it
shall be modified to the minimum extent necessary to render the modified
restriction valid, legal and enforceable. The parties intend that the
non-competition provision contained herein shall be deemed to be a series of
separate covenants, one for each and every county of each and every state of the
United



5



--------------------------------------------------------------------------------




States of America and each and every political subdivision of each and every
country outside the United States of America where this provision is intended to
be effective.


9.
Miscellaneous Provisions.



(a)
Rights of a Shareholder of the Company. Neither the Participant nor the
Participant’s representative will have any rights as a shareholder of the
Company with respect to any shares of Stock underlying the Phantom Shares.



(b)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in the employment or service of the
Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Affiliate employing or
retaining the Participant) or of the Participant, which rights are hereby
expressly reserved by each, to terminate his or her employment or service at any
time and for any reason, with or without Cause.



(c)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s Vice President of Human Resources and will be deemed
effective upon actual receipt. Any notification required by the terms of this
Agreement will be given by the Company (x) in writing addressed to the address
that the Participant most recently provided to the Company and will be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid, or (y) by facsimile or electronic transmission to the
Participant’s primary work fax number or e-mail address (as applicable) and will
be deemed effective upon confirmation of receipt by the sender of such
transmission.



(d)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.



(e)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.



(f)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.



(g)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.



(h)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.





6



--------------------------------------------------------------------------------




(i)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.



(j)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.



(k)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to any Awards granted under the Plan by electronic means
or to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, if applicable. Such on-line or electronic
system shall satisfy notification requirements discussed in Section 9(c).



(l)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Subject Phantom
Shares subject to all of the terms and conditions of the Plan and this
Agreement. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable term and
provision of the Plan will govern and prevail.



(m)
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
all provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the applicable Treasury
regulations and administrative guidance issued thereunder or an exemption
therefrom and shall be construed and administered in accordance with such
intent.





[Signature page follows.]






7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this Phantom
Share Award Agreement as of the dates set forth below.


PARTICIPANT                     BASIC ENERGY SERVICES, INC.


Signature: _________________________        By: _________________________
Print Name: _________________________        Its: _________________________
Date: _______________                Date: _______________




8

